               Case 3:19-cv-05352-RJB Document 133 Filed 10/06/20 Page 1 of 1




1

2

3

4                              UNITED STATES DISTRICT COURT
                              WESTERN DISTRICT OF WASHINGTON
5                                       AT TACOMA

6    MATTHEW GANTT,
                                                            Case No. C19-5352 RJB-TLF
7                              Plaintiff,
              v.                                            ORDER ADOPTING REPORT
8                                                           AND RECOMMENDATION
     JANET RHOTON,
9
                               Defendants.
10

11            The Court, having reviewed plaintiff's complaint, the Report and

12   Recommendation of Judge Theresa L. Fricke, United States Magistrate Judge, and the

13   remaining record (no objections to the Report and Recommendation were filed), does

14   hereby find and ORDER:

15      (1)    the Court adopts the Report and Recommendation (Dkt. 129),

16      (2)    defendants’ motions for summary judgment are GRANTED;

17      (3)    plaintiff’s motions for summary judgment are DENIED;

18      (4)    all other pending motions are DENIED as moot, and

19      (5)    This case is DISMISSED.

20            Dated this 6th day of October, 2020.



                                            A
21

22
                                            ROBERT J. BRYAN
23
                                            United States District Judge
24

25
     ORDER ADOPTING REPORT AND
     RECOMMENDATION - 1
